Opinion Issued September 22, 2005                                                                        










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00507-CR
____________

RAYMOND MALVEAUX, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court 
Harris County, Texas
Trial Court Cause No.  974910



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Raymond Malveaux, and signed a final judgment in this case on November 4, 2004.
Appellant did not file a motion for new trial, and therefore the deadline for filing
notice of appeal was Monday, December 6, 2004, because the thirtieth day after
sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).]
               Appellant Malveaux filed a notice of appeal on May 12, 2005, 157 days
after the deadline.   Notice of appeal was deposited in the mail on May 10, 2005,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b).
               An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of  Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).